DETAILED ACTION

Response to Amendment
Claims 1-6 and 11-16 are currently pending.  Claims 7-10 are cancelled.  Claims 4-6 and 12-16 are withdrawn from further consideration as being drawn to a non-elected invention.  The previous objection to claims 1 and 2 is withdrawn.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1-3 and 11 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al (KR 20170032207 A) in view of Kurata et al (US 2016/0248095).
Regarding claims 1-3 and 11, Otaki et al discloses a positive electrode active material layer (electrode) for an all-solid-state battery comprising: a positive electrode active material; conductive support agent (conductive material); and Li2S-P2S5 solid electrode (sulfide-based solid electrolyte) ([0100]).
However, Otaki et al does not expressly teach a polymer binder comprising a compound containing a carboxyl group, wherein the polymer binder is a derivative of a compound represented by Chemical Formula 1 (claim 1); wherein the alkyl group of R1 includes a repeating unit of 
    PNG
    media_image1.png
    103
    134
    media_image1.png
    Greyscale
(claim 2); wherein the polymer binder is at least one selected from the group consisting of compounds represented by Chemical Formula 2 to Chemical Formula 6 (claim 3).
Kurata et al discloses an electrode comprising a polymer binder comprising an ethylenically unsaturated carboxylate such as tert-butyl (meth)acrylate (Chemical Formula 1, wherein the alkyl group of R1 includes a repeating unit and R4 is an alkyl group / Chemical Formula 3) ([0025]); wherein the electrode is dried (heat-treated) from 40°C to 180°C for 1 to 30 minutes ([0064]).  Examiner’s note:  since the polymer binder of the present disclosure is heat-treated at 160°C to form a compound containing a carboxyl group, the Office takes the position that the Kurata electrode heat-treated at 180°C for 30 minutes necessarily results in a polymer binder comprising a compound containing a carboxyl group because the similar heat-treatment step would inherently remove the non-polar functional group to generate a carboxylic acid group.  Burden is on applicants to show difference in product comparison.    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Otaki positive electrode active material layer to include a polymer binder comprising a compound containing a carboxyl group and is a derivative of tert-butyl (meth)acrylate, wherein the positive electrode active material layer is heat-treated at 180°C for 30 minutes in order to improve the adhesion between the active materials and between an active material and a collector ([0025]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Otaki/Kurata polymer binder to include a repeating unit wherein n is an integer from 100 to 5000 because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The number of repeating unit, n, is a result effect variable of optimizing the bonding strength of the binder resin.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al (KR 20170032207 A) in view of Lee (US 2020/0083525).
Regarding claims 1-3 and 11, Otaki et al discloses a positive electrode active material layer (electrode) for an all-solid-state battery comprising: a positive electrode active material; conductive support agent (conductive material); and Li2S-P2S5 solid electrode (sulfide-based solid electrolyte) ([0100]).
However, Otaki et al does not expressly teach a polymer binder comprising a compound containing a carboxyl group, wherein the polymer binder is a derivative of a compound represented by Chemical Formula 1 (claim 1); wherein the alkyl group of R1 includes a repeating unit of 
    PNG
    media_image1.png
    103
    134
    media_image1.png
    Greyscale
(claim 2); wherein the polymer binder is at least one selected from the group consisting of compounds represented by Chemical Formula 2 to Chemical Formula 6 (claim 3).
Lee discloses a binder resin used to assist in binding between the electrode active material and the conductive material and in binding to the current collector such as polyacrylic acid (derivative of a compound represented by Chemical Formula 1, wherein the alkyl group of R1 includes a repeating unit and R4 is an alkyl group / Chemical Formula 2) and polymethacrylic acid (derivative of a compound represented by Chemical Formula 1, wherein the alkyl group of R1 includes a repeating unit and R4 is an alkyl group / Chemical Formula 3) which are inherently compounds containing a carboxyl group ([0069]).      
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Lee indicates that polyacrylic acid and polymethacrylic acid are suitable materials for use as a binder resin.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyacrylic acid or polymethacrylic acid.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Otaki/Lee polymer binder to include a repeating unit wherein n is an integer from 100 to 5000 because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The number of repeating unit, n, is a result effect variable of optimizing the bonding strength of the binder resin.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729